                          Case 6:20-bk-06544-LVV         Doc 65      Filed 01/07/21    Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA


                                            PRO MEMO

                                                             01/07/2021 10:00 AM
                                                              COURTROOM 6C, 6th Floor
HONORABLE LORI VAUGHAN
CASE NUMBER:                                                 FILING DATE:
6:20-bk-06544-LVV                         7                     11/25/2020
Chapter 7
DEBTOR:                  Total Marketing Concepts, Inc.


DEBTOR ATTY:            Aldo Bartolone
TRUSTEE:                Emerson Noble
HEARING:
Zoom Hearing
1) Order to Show Cause Why The Case Should Not be Converted to Chapter 7 or a Chapter 11 Trustee Appointed (Doc #28)
Big Elk Funding's Exhibits 1-8 (Doc #56)
2) Amended Motion by Amos Financial, LLC for Relief from Stay Re: Seminole County Real Property. (Doc #45)
3) Motion by Debtor to Use Cash Collateral (Doc #55)

4) Initial Status Conference
Note:
Schedules filed 12/23 (Doc #37) as directed at hrg 12/17
341 concluded 1/4/21
Case Mgmt Summary (Doc #32)
Pending Application to Employ Aldo G. Bartolone, Jr. and Bartolone Law, PLLC as Attorneys for Debtor Nunc Pro Tunc to
                         November 25, 2020; filed 12/23/20 (Doc #33)
Pending Motion for Prospective Relief from Stay; Filed by Interested Party Direct Energy, LP; filed 1/6/21 (doc #59)
Related Cases:
20-6280 Reel Tyme Marketing Services
18-870 Andrew Dorko, Jr. (Ch 11)

APPEARANCES::
 Aldo Bartolone: Debtor; Miriam Suarez: UST; Dana Kaplan: Amos Financial; Justin Luna & Daniel Velasquez: Big Elk Funding;
Kim Israel: Jeremiah Foster, Receiver; Pamela Patterson: Paycor Inc.


 Witness:
Andrew Dorko: Debtor's Owner
Chris Bonavita: Debtor's President

 Evidence:
Big Elk's Exhibits 1 -8 - Judicial Notice Taken.

                                     Case Number 6:20-bk-06544-LVV                Chapter 7
                         Case 6:20-bk-06544-LVV            Doc 65      Filed 01/07/21      Page 2 of 2
RULING:
 Zoom Hearing

1) Order to Show Cause Why The Case Should Not be Converted to Chapter 7 or a Chapter 11 Trustee Appointed (Doc #28)
-Case to be Converted to a Chapter 7; order by Court.


2) Amended Motion by Amos Financial, LLC for Relief from Stay Re: Seminole County Real Property. (Doc #45) - Granted;
order by Kaplan.



3)   Motion by Debtor to Use Cash Collateral (Doc #55) - Denied, order by Court.



(aj)
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                   Case Number 6:20-bk-06544-LVV                     Chapter 7
